—Order, Surrogate’s Court, New York County (Eve Preminger, S.), entered on or about July 12, 2000, which, in an estate accounting, awarded interest to the surviving spouse on the value of her elective share, and directed that she receive one third of an estate tax refund and of any interest paid thereon by the IRS, unanimously affirmed, with costs.
The Surrogate correctly held that the parties’ first stipulation, which provided for “interest on the pecuniary value of [the surviving spouse’s] elective share in an amount * * * to be determined by the Court,” was not superseded by the second stipulation, which provided for the estate’s payment of a sum certain “in full satisfaction of the balance of the surviving spouse’s elective share.” The second stipulation only addressed matters arising after the first, and the record does not indicate that the second stipulation actually factored in negotiations that resolved the interest issue left unresolved in the first. Concerning the tax refund, the only fair reading of the parties’ stipulation, which provided that the elective share was to be “subject to further adjustment pending the outcome of the federal tax audit,” is that any refund was to be included in the value of the estate, and one third thereof distributed to the surviving spouse. Concur — Williams, J. P., Lerner, Rubin, Saxe and Buckley, JJ.